DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, received in the 12/22/2020 Response, have been fully considered and are responded to as follows: 
Applicant’s arguments with respect to claim(s) 1 and 2-12 have been considered but are moot because the new grounds of rejection do not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the Claims
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,804,892 to Müller.
As to Claim 1:
Müller discloses, in FIG. 3:
a voltage comparison circuit comprising: 
a comparator (120) configured to receive a first voltage and a second voltage (inputs to 120), 
to output a signal with a predetermined first level in a first state where a level of the first voltage is lower than a level of the second voltage (functioning of a comparator (operational amplifier) according to a first selection of 1st/2nd inputs), and 
to output a signal with a predetermined second level different from the first level in a second state where the level of the first voltage is higher than the level of the second voltage (functioning of a comparator [operational amplifier] according to a second selection of 1st/2nd inputs;  where complementary selections of input terminals/voltages produce a complementary one of two states); and 
a capacitor (172) wherein one end of the capacitor is connected to an input-side node fed with the first or second voltage (end of 172 at 171), and another end of the capacitor is connected to an output-side node fed with a signal corresponding to an output signal of the comparator (end of 172 at output of 120;  Col. 8, line 1 - Col. 9, line 32).
As to Claim 12:
However, Müller further discloses, in FIG. 3:
wherein the voltage comparison circuit (50) according to claim 1 is formed as a semiconductor integrated circuit (Col. 8, lines 62-68).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Müller as applied to claim 1 above, and further in view of Applicant Supplied Prior Art (ASPA)  JP 20060284875 Tsuchida.
As to Claim 2:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein 
when a shift from the first state to the second state causes a change in a level of the output signal of the comparator from the first level to the second level, 

when a shift from the second state to the first state causes a change in the level of the output signal of the comparator from the second level to the first level, 
an alternating-current signal based on the change is delivered from the output-side node via the capacitor to the input- side node and thereby the level of the first voltage is momentarily lowered or the level of the second voltage is momentarily raised.
However, Tsuchida discloses, in FIGs. 1-4:
wherein 
when a shift from the first state to the second state causes a change in a level of the output signal of the comparator from the first level to the second level (¶ [0038]), 
an alternating-current signal based on the change is delivered from the output-side node via the capacitor to the input-side node (disclosed above in Müller as 172) and thereby the level of the first voltage is momentarily raised or the level of the second voltage is momentarily lowered (¶ [0034] - ¶ [0039]), or 
when a shift from the second state to the first state causes a change in the level of the output signal of the comparator from the second level to the first level (¶ [0038]), 
an alternating-current signal based on the change is delivered from the output-side node via the capacitor to the input-side node (disclosed above in Müller as 172) and thereby the level of the first voltage is momentarily lowered or the level of the second voltage is momentarily raised (¶ [0034] - ¶ [0039]).
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the driver circuit, disclosed by Muller; by incorporating the comparator circuit with hysteresis, disclosed by Tsuchida; in order to provide a high voltage side  (Tsuchida; Abstract).
As to Claim 3:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the comparator has a first input terminal for receiving the first voltage and a second input terminal for receiving the second voltage, 
the input-side node is the first or second input terminal, and the output-side node is fed with a signal of which a level changes synchronously as the level of the output signal of the comparator changes.
However, Tsuchida further discloses, in FIGs. 1-4:
wherein the comparator has a first input terminal ("+") for receiving the first voltage and a second input terminal ("-") for receiving the second voltage, 
the input-side node is the first or second input terminal, and the output-side node is fed with a signal of which a level changes synchronously as the level of the output signal of the comparator changes (¶ [0038]).
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the driver circuit, disclosed by Muller; by incorporating the comparator circuit with hysteresis, disclosed by Tsuchida; in order to provide a high voltage side threshold value and a low voltage side threshold value lower than the threshold value can be adjusted separately, so that both can be improved in accuracy (Tsuchida; Abstract).
As to Claim 4:
All of the claim limitations have been discussed with respect to claim 3 above, except for 
further comprising: 

wherein the capacitor is inserted between the output-side node and the second input terminal as the input-side node, and 
the second voltage appears at a connection node between a first voltage division resistor and a second voltage division resistor included in the plurality of voltage division resistors, 
the connection node being connected to the second input terminal of the comparator.
However, Tsuchida further discloses, in FIGs. 1-4:
further comprising: 
a second-voltage division circuit (12) configured to generate the second voltage by dividing a predetermined voltage using a plurality of voltage division resistors (10a, 10b) connected in series with each other (¶ [0034] - ¶ [0039]), 
wherein the capacitor (disclosed above in Müller as 172) is inserted between the output-side node (disclosed above in Müller as output of 120; and herein as output of 1) and the second input terminal as the input-side node ("-" input of 1), and 
the second voltage appears at a connection node between a first voltage division resistor (10a) and a second voltage division resistor (10b) included in the plurality of voltage division resistors (12), 
the connection node being connected to the second input terminal of the comparator ("-" input of 1).
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 4 above, except for 
wherein the capacitor and the voltage division resistors in the second-voltage division circuit together constitute a high-pass filter so that, 
when the level of the output signal of the comparator changes between the first and second levels, an alternating-current signal based on the change is delivered from the output-side node via the capacitor to the second input terminal.
However, Tsuchida further discloses, in FIGs. 1-4:
wherein the capacitor and the voltage division resistors in the second-voltage division circuit (10a, 10b, 12) together constitute a high-pass filter so that, 
when the level of the output signal of the comparator changes between the first and second levels, an alternating-current signal based on the change is delivered from the output-side node via the capacitor to the second input terminal (disclosed above in Müller as 172).
As to Claim 6:
All of the claim limitations have been discussed with respect to claim 4 above, except for wherein the second-voltage division circuit is configured to give the comparator hysteresis by varying, in accordance with the output signal of the comparator, a division ratio used when the second voltage is generated from the predetermined voltage.
However, Tsuchida further discloses, in FIGs. 1-4:
wherein the second-voltage division circuit is configured to give the comparator hysteresis by varying (according to 11), in accordance with the output signal of the comparator (disclosed above in Müller as output of 120;  and herein as output of 1), a division ratio used when the second voltage is generated from the predetermined voltage (¶ [0034] - ¶ [0039]).
As to Claim 7:
All of the claim limitations have been discussed with respect to claim 4 above, except for 
further comprising: 
a first-voltage division circuit configured to generate the first voltage by dividing an input voltage using a plurality of other voltage division resistors connected in series with each other, 
wherein the first-voltage division circuit is configured to give the comparator hysteresis by varying, in accordance with the output signal of the comparator, a division ratio used when the first voltage is generated from the input voltage.
However, Tsuchida further discloses, in FIGs. 1-4:
further comprising: 
a first-voltage division circuit (2, 3) configured to generate the first voltage by dividing an input voltage using a plurality of other voltage division resistors (2a, 2b, 3a, 3b) connected in series with each other (¶ [0017] - ¶ [0023]), 
wherein the first-voltage division circuit is configured to give the comparator hysteresis by varying, in accordance with the output signal of the comparator (disclosed above in Müller as output of 120;  and herein as output of 1), a division ratio used when the first voltage is generated from the input voltage (¶ [0017] - ¶ [0023]).
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 3 above, except for 
further comprising: 
a first-voltage division circuit configured to generate the first voltage by dividing an input voltage using a plurality of voltage division resistors connected in series with each other, 
wherein the capacitor is inserted between the output-side node and the first input terminal as the input-side node, and 
the first voltage appears at a connection node between a first voltage division resistor and a second voltage division resistor included in the plurality of voltage division resistors, 
the connection node being connected to the first input terminal of the comparator.
However, Tsuchida further discloses, in FIGs. 1-4:
further comprising: 
a first-voltage division circuit (12) configured to generate the first voltage by dividing an input voltage using a plurality of voltage division resistors (10a, 10b) connected in series with each other (¶ [0034] - ¶ [0039]), 
wherein the capacitor (disclosed above in Müller as 172) is inserted between the output-side node (disclosed above in Müller as output of 120; and herein as output of 1) and the first input terminal as the input-side node ("-" input of 1), and 
the first voltage appears at a connection node between a first voltage division resistor (10a) and a second voltage division resistor (10b) included in the plurality of voltage division resistors (12), 
the connection node being connected to the first input terminal of the comparator ("-" input of 1).
As to Claim 9:
All of the claim limitations have been discussed with respect to claim 8 above, except for 
wherein the capacitor and the voltage division resistors in the first-voltage division circuit together constitute a high-pass filter so that, 
when the level of the output signal of the comparator changes between the first and second levels, an alternating-current signal based on the change is delivered from the output-side node via the capacitor to the first input terminal.
However, Tsuchida further discloses, in FIGs. 1-4:
wherein the capacitor and the voltage division resistors in the first-voltage division circuit (10a, 10b, 12) together constitute a high-pass filter so that, 
when the level of the output signal of the comparator changes between the first and second levels, an alternating-current signal based on the change is delivered from the output-side node via the capacitor to the first input terminal (disclosed above in Müller as 172).
As to Claim 10:
All of the claim limitations have been discussed with respect to claim 8 above, except for wherein the first-voltage division circuit is configured to give the comparator hysteresis by varying, in accordance with the output signal of the comparator, a division ratio used when the first voltage is generated from the input voltage.
However, Tsuchida further discloses, in FIGs. 1-4:
wherein the first-voltage division circuit is configured to give the comparator hysteresis by varying (according to 11), in accordance with the output signal of the comparator (disclosed above in Müller as output of 120;  and herein as output of 1), a division ratio used when the first voltage is generated from the input voltage (¶ [0034] - ¶ [0039]).
As to Claim 11:
All of the claim limitations have been discussed with respect to claim 8 above, except for 
further comprising: 
a second-voltage division circuit configured to generate the second voltage by dividing a predetermined voltage using a plurality of other voltage division resistors connected in series with each other, 
wherein the second-voltage division circuit is configured to give the comparator hysteresis by varying, in accordance with the output signal of the comparator, a division ratio used when the second voltage is generated from the predetermined voltage.
However, Tsuchida further discloses, in FIGs. 1-4:
further comprising: 
a second-voltage division circuit (2, 3) configured to generate the second voltage by dividing a predetermined voltage using a plurality of other voltage division resistors (2a, 2b, 3a, 3b) connected in series with each other (¶ [0017] - ¶ [0023]), 
wherein the second-voltage division circuit is configured to give the comparator hysteresis by varying, in accordance with the output signal of the comparator (disclosed above in Müller as output of 120;  and herein as output of 1), a division ratio used when the second voltage is generated from the predetermined voltage (¶ [0017] - ¶ [0023]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842